PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral arguments of counsel for the respective parties, we determine that, viewing the evidence and the reasonable inferences that may be drawn therefrom in light most favorable to the appellant, Eva Klepper, the jury could lawfully have returned a verdict for the appellant on the issues of assault and battery, malicious prosecution and false imprisonment. Therefore, the trial court erred in directing a verdict against the appellant on these issues and entering a final judgment thereon. Accordingly, the judgment appealed is reversed, and the cause remanded for a new trial.
Reversed and remanded for new trial.
OWEN, C. J., and CROSS and MA-GER, JJ., concur.